DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of example 17 in the reply filed on 24 February 2022 is acknowledged.  Due to the elected species being free of the prior art, the search is extended to a compound described in the prior art in the present office action.  A search carved around the elected species shown below has been done.  

    PNG
    media_image1.png
    250
    303
    media_image1.png
    Greyscale

Claims 4 and 6-13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 February 2022.
Information Disclosure Statement
The information disclosure statement filed 11 December 2020 is acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for administering a compound of formula I to a patient reporting one or more symptoms of breast cancer.  The specification does not reasonably provide enablement for administering a compound of formula I to a patient at risk of developing breast cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treating breast cancer with a compound of formula I. In a compound of formula I, a two ligands TL and DG are linked together by a linker L.  Thus, the claims taken together with the specification imply a compound of formula I can treat breast cancer.  The concept of treatment includes prevention (page 20, paragraph [0069]).
The state of the prior art and (4) the predictability or unpredictability of the art:
The risk of getting breast cancer can be reduced by lifestyle management, not drug administration (“Breast cancer prevention”, http://www.mayoclinic.com/health/breast-cancer-prevention/WO00091, accessed 28 August 2013, online 12 December 2012).	
The relative skill of those in the art:
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in breast cancer prevention).
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for administering a compound of formula I to a patient reporting one or more symptoms of breast cancer.  
The specification does not provide guidance for administering a compound of formula I to a patient at risk of developing breast cancer.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to breast cancer prevention and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, and 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 the language “variants of (C1-C12)hydrocarbyl renders the claims unclear.  The claims and specification do not provide a definition to what is considered a variant of a hydrocarbyl group.  Do the variants include groups in which a C-atom is replaced with a heteroatom?  
Claim 19 recites the limitation the DG is C(O)N(R3)(R4).  There is insufficient antecedent basis for this limitation in the claim because in claim 1 DG is C(O)N(R1)(R2).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PUBCHEM CID 104772 (available online 24 June 2005, cited in IDS).  Pubchem describes a compound in which the following definitions as shown below.
TL

    PNG
    media_image2.png
    152
    233
    media_image2.png
    Greyscale

L
Decylene
DG
C(O)-N(Me)(Butyl)



    PNG
    media_image3.png
    368
    292
    media_image3.png
    Greyscale

Conclusion
Claims 1-3, 5, and 14-25 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The elected species appears free of the prior art of record.  BAI (European Journal of Medicinal Chemistry, 2021, 221, 113543) describes compound 15a (page 4, table 1).  This compound does not anticipate or render obvious the elected species because L is O-ethylene-NH-CH2-CH=CH.  In the elected species L is O-butylene.  

    PNG
    media_image4.png
    197
    136
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699